DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 12, it appears the phrase “at least one ultrasonic transducers” should be changed to -- at least one ultrasonic transducer --.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,539,539 (Garlepp et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features in the Instant application are claimed in the ‘539 Garlepp et al. patent.  The claim in the Instant application is broader than the claim in the patent of ‘539 Garlepp et al..  Therefore, the claim in the Instant application is not patentable distinct from the claim I the ‘539 Garlepp et al. patent.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,112,388 Garlepp et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features in the Instant application are claimed in the ‘388 Garlepp et al. patent.  The claim in the Instant application is broader than the claim in the patent of ‘388 Garlepp et al..  Therefore, the claim in the Instant application is not patentable distinct from the claim I the ‘388 Garlepp et al. patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2005/0057284 (Wodnicki).
	With regards to claim 1, Wodnicki discloses an ultrasonic transducer system comprising, as illustrated in Figures 1-39, a method of using an ultrasonic sensor comprising a two-dimensional array of ultrasonic transducers (paragraphs [0015],[0063]); at a position of the two-dimensional array of ultrasonic transducers: transmitting a plurality of ultrasonic signals according to a beamforming pattern such that the beamforming pattern focuses the plurality of ultrasonic signals to location above the two-dimensional array of ultrasonic transducer; the beamforming pattern identifies ultrasonic transducers of the two-dimensional array of ultrasonic transducers that are activated during transmission of the ultrasonic signals such that at least some ultrasonic transducers of the beamforming pattern are phase delayed with respect to other ultrasonic transducers of the beamforming pattern (paragraphs [0018] to [0019], [0063] to [0065], [0078] to [0132]); receiving at least one reflected ultrasonic signal according to a receive pattern such that the receive pattern identifies at least one ultrasonic transducers of the two-dimensional array of ultrasonic transducers that is activated during the receiving (paragraphs [0018] to [0019], [0063] to [0065], [0078] to [0132]; repeating the transmitting and the receiving at a plurality of positions of the two-dimensional array of ultrasonic transducers (Figures 14-19; paragraph [0121]).  (See, paragraphs [0056] to [0167]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited are related to ultrasonic systems having two-dimensional array of ultrasonic transducers transmitting a beamforming pattern and receiving the beamforming pattern where the beamforming pattern are phase delayed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861